DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-2, 4-6, 8-11, 13-15, 17-18, 21-22, 24-25, 27-28 and 30 is/are allowed.
Regarding claim 1, the prior art of record (Hakamata et al., US-20180276399-A1 (hereinafter “Hakamata ‘399”) in view of Scheiblauer et al., US-20180337778-A1 (hereinafter “Scheiblauer ‘778”).) does not disclose “the rules for the determination of the predetermined encryption digits comprise: … a sum of a number of digits of the second preset digits number and a number of digits of the third preset digits number is less than a number of digits of the multi-digit number to be encrypted” in the recited context. See the non-final rejection on 09/14/2021 for the detailed reasons. 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 6, 10 and 15, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2, 4, 8, 11, 13, 17, 22, 24-25, 28 and 30 are allowed in view of their respective dependence from claims.
Regarding claim 5, the prior art of record (Hakamata ‘399 in view of Scheiblauer ‘778.) does not disclose “E_Nm = (Nm + Num) mod 10n wherein, Nm represents the number segment to be encrypted, while Num represents a decimal operational value, n represents a number of digits of the number segment to be encrypted, and E_Nm represents the calculated hybrid encrypted number segment” in the recited context. 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s), 9, 14, 18, 21 and 27, features corresponding to those of claim 5 in the respective context(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494